DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a system and method of controlling the flow rate flowing through a downhole system. The method and system has a housing (14) and a valve assembly (19) slidingly disposed within a housing inner bore (18). The housing includes bypass openings (41) that extending radially from a housing inner bore to an outer surface of the housing. The valve assembly includes a valve (30) and an orifice disposed in a valve inner bore (98). The valve includes a plurality of valve bypass bores (84) extending axially through a valve collar (76). The valve assembly slides between closed and fully open positions. A spring (36) biases the valve assembly toward the closed position in which the valve closes the housing bypass openings. In the open position, a bypass fluid path is formed including the valve bypass bores (84) and the housing bypass openings (41). The valve assembly is flow rate controlled in the closed position and pressure controlled in the open position. The novel feature is the plurality of valve bypass bores (84) extending axially through the valve collar (76) between the valve inner bore and the outer collar surface. Deboer PG Pub. 2018/0306000 (Deboer) is similar to the claimed invention.  Deboer discloses a circulation valve for controlling fluid flow through a circulation valve (10) disposed in a borehole. The circulation valve (10) has a housing (12) with radial ports (32).  Additionally the valve has a sliding sleeve (80) with radial ports (102) and a biasing member (122) is disposed about sliding sleeve (80).  The sliding sleeve (80) is translated by fluid pressure and the ports .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676